Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 1 of 26

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MICHAEL P. KEARNS, in his official capacity as
Clerk of the County of Erie, New York,

Plaintiff, Civil Action No.

VS.

ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York,

LETITIA A. JAMES, in her official capacity as
Attorney General of the State of New York, and
MARK J.F. SCHROEDER, in his official capacity as
Commissioner of the New York State Department of
Motor Vehicles,

Defendants.

 

COMPLAINT

Plaintiff Michael P. Kearns, as Clerk of the County of Erie, New York, by and
through his attorneys, MICHAEL A. SIRAGUSA, ESQ., Erie County Attorney, Thomas J.

Navarro, Esq., Assistant County Attomey, of Counsel, for his Complaint, alleges:
Introduction

1. The New York State Legislature recently passed a statute known as the
“Green Light Law.” This law allows individuals illegally in the United States to apply for and
receive drivers’ licenses, and generally prohibits state officials from disclosing those applicants’
records to immigration authorities. The Green Light Law conflicts with federal immigration law,

thereby violating the United States Constitution. And it puts Michael P. Kearns in an impossible
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 2 of 26

position. If he implements the Green Light Law, he risks prosecution under a federal statute that
makes it a crime to conceal, harbor, or shield from detection an individual illegally in the United
States. Ifhe fails to implement the Green Light Law, he risks retaliation by Defendants,

including removal from office. Something must give.

2. The Green Light Law conflicts with federal immigration law. The
Supremacy Clause of the United States Constitution resolves the conflict in favor of federal law,
rendering the Green Light Law unconstitutional. Yet the New York State Governor, Attorney
General, and Commissioner of the Department of Motor Vehicles require Mr. Kearns to carry
out the unconstitutional Green Light Law. By doing so, they are violating the Supremacy
Clause. Mr. Kearns, therefore, seeks a declaration that the Green Light Law is unconstitutional
and a permanent injunction prohibiting the Governor, Attorney General, and DMV
Commissioner from: (a) requiring Mr. Kearns to follow the Green Light Law; and (b) removing
Mr. Kearns from office, or utilizing any other enforcement mechanism, for failing to follow the

Green Light Law.

The Parties

3. Plaintiff Michael P. Kearns is the duly elected Clerk of the County of Erie,

New York and a resident of the City of Buffalo and the County of Erie, New York.

4. Defendant Andrew M. Cuomo is the Governor of the State of New York
and, upon information and belief, is a resident of the Town of New Castle and the County of

Westchester, New York.
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 3 of 26

5. Defendant Letitia A. James is the Attorney General of the State of New
York and, upon information and belief, is a resident of the City of New York and the County of

Kings, New York.

6. Defendant Mark J.F. Schroeder is the Commissioner of the New York
Department of Motor Vehicles and, upon information and belief, is a resident of the City of

Buffalo and the County of Erie, New York.

Jurisdiction and Venue

7. The Court has federal-question jurisdiction under 28 U.S.C. § 1331, as this
suit alleges a violation of the Supremacy Clause of the United States Constitution, which
requires the preemption of a New York State statute based on its conflict with federal

immigration law.

8. Under 28 U.S.C. § 1391, venue is proper in the Western District of New
York because Defendant Schroeder resides within this judicial district and both he and
Defendants Cuomo and James are residents of New York State, and because it is where a

substantial part of the events giving rise to the claim have occurred.

9. Mr. Kearns has the capacity to bring his claims against Defendants
Cuomo, James, and Schroeder because his compliance with a New York State statute forces him
to violate the proscription of the United States Constitution’s Supremacy Clause against the

application of state laws that conflict with federal law.

10. As a result of this conflict, Mr. Kearns faces the threat of prosecution and

removal from office.
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 4 of 26

11. The service of this suit upon Defendant James complies with and satisfies

the notice requirement to the New York State Attorney General under N.Y. Exec. Law § 71(1).

Nature of the Case

A, Powers and Duties of the Clerk and the Defendants.

12. As Clerk of the County of Erie, Mr. Kearns administers myriad public
services, including the recording of real-property records, the filing and maintenance of court

actions and records, and the issuance of certain permits.

13. Under section 205(1) of New York Vehicle and Traffic Law, he also must
act as the agent of the Commissioner of the New York State Department of Motor Vehicles to
issue vehicle registrations, license plates, and driver’s licenses. These provisions are mandatory

“unless and until the commissioner . . . otherwise direct[s]” the County of Erie.

14. Commissioner Schroeder has not directed the County to withhold driver’s

licenses. Instead, he publicly vowed to enforce the Green Light Law “to the letter of the law,”

even in the face of pushback from County Clerks such as Mr. Kearns.’

 

See Ryan Whalen, Schroeder Talks Drivers’ Licenses For Undocumented Immigrants and More In One-
On-One Interview, SPECTRUM NEWS, Jan. 11, 2019, available at
https://spectrumlocalnews.com/nys/buffalo/politics/2019/01/12/schroeder-dmv-commissioner (last visited
July 8, 2019) (“If the law is passed, he says he will enforce it as commissioner. He acknowledged there
may be pushback from county clerks and urged them to voice their concerns to legislators in the coming
weeks.”); Cuomo’s DMV Nominee Says He Backs Driver’s Licenses For Undocumented Immigrants,
STATE OF POLITICS, SPECTRUM NEWS, undated, available at
https://www.nystateofpolitics.com/2019/01/cuomos-dmv-nominee-says-he-backs-drivers-licenses-for-
undocumented-immigrants/ (last visited July 8, 2019) (“Once the policymakers have their say and if they
pass a joint a bill and the governor signs it, I will fully implement what the legislation says and what the
letter of the law is,” said Mark Schroeder, the departing Buffalo city comptroller who was nominated this
week to become the DMV commissioner. “That’s what I'll do.”).

-4-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 5 of 26

15. Governor Cuomo also has the power to enforce the Green Light Law by

removing from office any County Clerk who declines to carry out its requirements.

16. Under Article 13, Section 13(a) of the New York State Constitution:
“[t]he governor may remove any elective sheriff, county clerk, district attorney or register within
the term for which he or she shall have been elected; but before so doing the governor shall give
to such officer a copy of the charges against him or her and an opportunity of being heard in his

or her defense.”

17. | The New York State Attorney General is required to prosecute any action
or proceeding related to such removal. See N.Y. Executive Law § 63(1) (“The attorney-general

shall... Prosecute and defend all actions and proceedings in which the state is interested .. . .”).

18. Governor Cuomo has publicly refused to assure County Clerks that he

would not remove them from office if they decline to follow the Green Light Law.

19. The Governor also requested that the courts decide the Green Light Law’s

constitutionality.?

 

be

See Marian Hetherly & Mark Wozniak, Governor Cuomo talks post-legislative session, WBFO, June 25,
2019, available at https://news.wbfo.org/post/governor-cuomo-talks-post-legislative-session (last visited
July 8, 2019) (“Gov. Andrew Cuomo is non-committal when it comes to removing county clerks from
office if they refuse to enforce the newly passed Green Light law. He, instead, is looking forward to its day
in court.”); Dave Rowley, Cuomo calls legislative session most productive session, CHAUTAUQUA TODAY,
June 21, 2019, available at

https://chautauquatoday.com/news/details.cfm?clientid=25 &id=28645 1#.XR9D6ehKjD4 (last visited July
8, 2019) (“Cuomo dodged the issue of whether he would remove any county clerks that would not comply
with the new Green Light Law. He does expect a legal challenge.[]” Cuomo said: “They are going to start
a lawsuit and say ‘I want a legal resolution first. And this is going to be a difficult legal question.”).

3 Id.
-5-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 6 of 26

20. The New York State Attorney General has the power to bring an action
against a public officer who has committed “an act which by law works a forfeiture of his

office.” See N.Y. Executive Law § 63-a.

21. Attorney General James has pledged to “vigorously defend” the Green

Light Law’s constitutionality, if challenged in court, adding: “[n]o one is above the law.”

22. In addition, if Mr. Kearns carries out his duties under the Green Light
Law, in conflict with and violation of federal immigration law, he faces the credible threat of

federal prosecution.

23. The Trump Administration has already threatened retaliation against local
officials that it believes are interfering with the enforcement of federal immigration law. For
example, in 2018, President Trump urged the United States Attorney General to consider
prosecuting the Mayor of Oakland, California for obstruction of justice. This threat of
prosecution came after the Mayor alerted individuals who were illegally in the United States of a

pending raid by federal law enforcement.”

 

‘ See Karen DeWitt, NY Gov. Cuomo Signs Green Light Bill, WAMC, June 17, 2019, available at
https://www.wamce.org/post/ny-gov-cuomo-signs-green-light-bill (last visited July 8, 2019) (“If this bill is
enacted and challenged in court, we will vigorously defend it,” James said. “I support the Green Light bill,
and the Office of Attorney General has concluded that it is constitutional.”); Chris McKenna, Rabbitt, other
state clerks urge Trump to review Green Light law, TIMES HERALD-RECORD, June 28, 2019, available at
https://www.recordonline.com/news/20190628/rabbitt-other-state-clerks-urge-trump-to-review-green-light-
law (last visited July 8, 2019) (“If this law is challenged in court, I will vigorously defend it as the state’s
attorney and chief law enforcement officer. No one is above the law.”).

See Marian Hetherly & Mark Wozniak, Trump asks Sessions to consider prosecuting Oakland mayor over
ICE raid, POLITICO, May 16, 2018, available at https://www.politico.com/story/2018/05/16/trump-
sessions-oakland-mayor-prosecution-sanctuary-cities-594470 (last visited July 8, 2019).

-6-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 7 of 26

24. As set forth in more detail below, the Green Light Law includes, among
other things, a comparable requirement to promptly notify individuals with a New York State

driver’s license whose records are requested by an agency that enforces federal immigration law.

B. New York State Adopts the Green Light Law.

25. Until recently, Section 502 of the New York Vehicle and Traffic Law
required an applicant for a driver’s license to provide his or her Social Security number, except
for certain exceptions applicable to legal residents who were not eligible for a Social Security

number.

26. On June 17, 2019, New York Governor Andrew Cuomo signed the
Driver’s License Access and Privacy Act, also known as the “Green Light Law” (Bill Nos.
A3675-B, S1747-B), which amends numerous provisions of the New York Vehicle and Traffic
Law, including Section 502. A copy of the Green Light Law (S1747-B) is attached to this

Complaint as Exhibit A.

27. Under the Green Light Law, an applicant for a driver’s license no longer
must provide a Social Security number. In lieu of a Social Security number, the applicant may

submit:

... With respect to an application for a non-commercial driver’s
license or learner’s permit which does not meet federal standards
for identification, an affidavit signed by such applicant that they
have not been issued a social security number.

28. Likewise, applicants for such a license or permit (or its renewal) “shall not

be required to prove that they are lawfully present in the United States.”
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 8 of 26

29. This amendment allows individuals illegally in the United States to apply

for and obtain a New York State non-commercial driver’s license or learner’s permit.

30. | As Governor Cuomo explained, the Green Light Law was intended to

“create a driver’s license for undocumented people.”®

31. Additionally, under the Green Light Law, the DMV Commissioner, his
employees, or his agents cannot disclose applicants’ records to any agency that primarily
enforces immigration law, unless the agency provides a warrant or court order signed by a
federal judge. Upon such a disclosure, the DMV Commissioner must notify within three days

the individual whose records were requested.

32. | The DMV Commissioner must also require any person or entity that
receives or has access to applicants’ records to certify that the records will not be used for civil
immigration purposes, and will not be disclosed to an agency that primarily enforces
immigration law unless the records are disclosed under a cooperative arrangement—between

city, state, and federal agencies—that is not for the purpose of enforcing immigration law.

33. Additionally, under the Green Light Law, the DMV Commissioner (or his
agent) cannot disclose any portion of any record that identifies whether the type of driver’s
license or learner’s permit a person holds meets—or does not meet—federal standards for

identification, except to the person who is the subject of the record, where expressly required

 

See Denis Slattery, Cuomo signs bill granting undocumented immigrants access to New York driver’s
licenses despite 11th-hour concerns, NY DAILY NEWS, June 17, 2019, available at
https://www.nydailynews.com/news/politics/ny-senate-approves-undocumented-immigrants-access-to-
drivers-licenses-20190618-eu2gx3xvunetpnifuifjbsvn54-story.html (last visited July 8, 2019) (“You create
a driver’s license for undocumented people, you just have to make sure you do it in a way that the feds
don’t come in the next day and access that database with the exact opposite intention,” Cuomo told
WAMC.”).

-8-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 9 of 26

pursuant 49 U.S.C. Chapter 303 (part A, subtitle vi), or unless necessary to comply with a lawful
court order, judicial warrant signed by a federal judge, or subpoena for individual records

properly issued pursuant to the New York C.P.L.R.

34. In other words, the Green Light Law requires agents of the DMV
Commissioner, such as Mr. Kearns and his staff, to knowingly conceal and shield records
containing evidence of illegal immigration activity from the detection of federal immigration

authorities.

35. Issuing driver’s licenses to individuals illegally in the United States will,
among other things, allow the individuals to more easily evade detection by federal law

enforcement.
Cc. The Conflict with Federal Immigration Law.

36. Under federal immigration law (8 U.S.C. § 1324), it is a felony for any
person, “knowing or in reckless disregard of the fact that an alien has come to, entered, or
remains in the United States in violation of law,” to “conceal[ ], harbor[ ], or shield[ ] from

detection . . . such alien in any place.”

37. It also is a felony to attempt these acts, to aid or abet their commission, or

to conspire to commit them.®

38. As the Fifth Circuit Court of Appeals has explained, “[i]n enacting this

provision, Congress ‘intended to broadly proscribe any knowing or willful conduct fairly within

 

? Villas at Parkside Partners v. City of Farmers Branch, Tex., 726 F.3d 524, 529 (5th Cir. 2013)
(quoting 8 U.S.C. § 1324(a)(1)(A)(iii)).
: 8 U.S.C. §§ 1324(a)(1)(A)Gii) and 1324(a)(1)(A)(v)()-dD.

-9-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 10 of 26

any of these terms that tends to substantially facilitate an alien’s remaining in the United States

illegally ....°”°

39. The Second Circuit takes a similarly broad view of 8 U.S.C. § 1324."

40. In addition to this criminal statute, Congress has passed other

comprehensive immigration legislation that the Green Light Law would frustrate.

41. The Immigration and Reform Control Act of 1986 (IRCA) “makes it
illegal for employers to knowingly hire, recruit, refer, or continue to employ unauthorized

workers ....”'! The purpose of the IRCA is to “combat the employment of illegal aliens.”””

42. By providing driver’s licenses to individuals illegally in the United States,
and by prohibiting the disclosure of their records, the Green Light Law shields these individuals

from detection and substantially facilitates their effort to remain in the United States.
43. The Green Light Law directly conflicts with 8 U.S.C. § 1324.

44, The Green Light Law places County Clerks such as Mr. Kearns, who are

required under New York law to carry out its mandates, at risk of federal prosecution under 8

 

U.S.C. § 1324.
7 Villas at Parkside Partners, 726 F.3d at 529 (quoting United States v. Rubio—Gonzalez, 674 F.2d 1067,
1073 n.5 (Sth Cir. 1982)).
ie See, e.g., United States v. George, 779 F.3d 113, 118 (2d Cir. 2015); United States v. Vargas-Cordon, 733

F.3d 366, 382 (2d Cir. 2013).
" Id. (citing 8 U.S.C. § 1324a).

» Arizona v. United States, 567 U.S. 387, 404 (2012) (citing Hoffman Plastic Compounds, Inc. v. NLRB, 535
U.S. 137, 147 (2002)).

-10-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 11 of 26

45. The Green Light Law also frustrates Congress’s goal in passing the IRCA,

which is to prohibit the employment of individuals illegally in the United States.

46. Indeed, the intent of the Green Light Law is to undermine the IRCA’s

purpose and objectives.

47. According to its sponsors and supporters, the Green Light Law allows
individuals illegally in the United States to “get to and from work” and “ensure that our

industries have the labor they need to keep our economy moving.” ?

48. The Office of the New York State Assembly Speaker stated that the Green
Light Law “would make everyday tasks such as getting to work, shopping for groceries or

picking up kids from school vastly easier for an estimated 265,000 people in New York,

including 64,000 north of New York City.”"*

49. Issuing driver’s licenses to individuals illegally in the United States will,

among other things, allow the individuals to more easily gain and maintain employment.

50. Appearing to acknowledge these conflicts, Governor Cuomo conceded

that the constitutionality of the Green Light Law “is going to be a difficult legal question.””°

 

See Assembly Passes Driver’s License Access and Privacy Act #GreenLightNY, NEWS RELEASE OF
ASSEMBLY SPEAKER CARL E. HEASTIE, June 12, 2019, available at
https://nyassembly.gov/Press/files/20190612.php (last visited July 8, 2019) (Assemblyman Marcos A.
Crespo: “This legislation allows for undocumented immigrant New Yorkers, who contribute to our state
economy in so many ways, to drive safely to and from school, work, and home... .”); (Speaker Heastie:
“The legislation passed today will promote public safety, protect our state’s economy and ensure every
New Yorker can integrate into their community and care for their family. Making sure that every driver is
trained, tested and insured will make New York’s roads safer for everyone and ensure that our industries
have the labor they need to keep our economy moving.”).

‘4 Id.

See Dave Rowley, Cuomo calls legislative session most productive session, CHAUTAUQUA TODAY, June 21,

2019, available at
-1ll1-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 12 of 26

First Cause of Action — Declaratory Judgment

51. Mr. Kearns repeats and realleges each allegation in the preceding

paragraphs.
52. There is a justiciable controversy between the parties.

53. Under the Supremacy Clause of the United States Constitution, federal

law “shall be the supreme Law of the Land; and the Judges in every State shall be bound thereby,

any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.” °

54. | The Supremacy Clause requires the preemption of state law that conflicts

with federal law.

55. When it is impossible to comply with both state and federal law, a conflict

exists.

56. In addition, the Supremacy Clause requires the preemption of state laws

that regulate a field that Congress has determined to be within its exclusive governance.
57. Congress has broad power over naturalization and immigration."”
58. Indeed, the power to regulate immigration is an exclusively federal power.

59. The Green Light Law conflicts with the federal prohibition against

concealing, harboring, or shielding from detection individuals illegally in the United States.

 

https://chautauquatoday.com/news/details.cfm?clientid=25 &id=28645 1#.XR9D6ehKjD4 (last visited July
8, 2019) (audio recording No. 2).

i U.S. Const. art. VI, cl. 2.

= Demore v. Kim, 538 U.S. 510, 521 (2003).

-12-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 13 of 26

60. The Green Light Law also conflicts with, and stands as an obstacle to the
accomplishment and execution of, the purpose and objectives of the IRCA—namely, prohibiting

the employment of individuals illegally in the United States.

61. The Green Light Law also regulates a field that Congress has determined

to be within its exclusive governance.

62. As Clerk of the County of Erie, Mr. Kearns is required to carry out the

Green Light Law.

63. If he fails to do so, he is at risk of enforcement or removal from office, or

both, by Governor Cuomo, Attorney General James, and/or Commissioner Schroeder.

64. But if Mr. Kearns carries out his duties under the Green Light Law, he

faces the credible threat of criminal prosecution by federal authorities.

65. Mr. Kearns, therefore, cannot carry out his duties under New York law

without violating federal immigration law, and vice versa.

66. Under 28 U.S.C. §§ 2201 and 2202, Mr. Kearns is entitled to a judgment

declaring that:

a) The portions of the Green Light Law amehding Section 502 of the
New York Vehicle and Traffic Law removing the requirement for
a driver’s license applicant to provide his/her Social Security
number and allowing individuals illegally in the United States to

obtain a driver’s license, conflict with federal law and are,

-13-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 14 of 26

b)

d)

therefore, preempted under the Supremacy Clause of the United

States Constitution;

The portions of the Green Light Law amending Section 201 of the
New York Vehicle and Traffic Law to prohibit the disclosure (and
require the concealment) of any portion of any record of a driver’s
license applicant (for a license that does not meet federal
identification standards) absent a warrant or court order signed by
a federal judge, conflict with federal law and are, therefore,
preempted under the Supremacy Clause of the United States

Constitution;

The portions of the Green Light Law amending Section 201 of the
New York Vehicle and Traffic Law to require anyone with access
to the Department of Motor Vehicles’ records to certify that they
will not use the records for civil immigration purposes or disclose
them to an agency that primarily enforces immigration law unless
such disclosure is pursuant to a cooperative arrangement between
city, state, and federal agencies, conflict with federal law and are,
therefore, preempted under the Supremacy Clause of the United

States Constitution;

The portion of the Green Light Law amending Section 201 of the
New York Vehicle and Traffic Law to require the DMV

Commissioner (or his agent) to notify within three days the

-14-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 15 of 26

g)

h)

individual whose records were requested by an agency that
primarily enforces immigration law, conflicts with federal law and
is, therefore, preempted under the Supremacy Clause of the United

States Constitution;

The portion of the Green Light Law amending Section 201 of the
New York Vehicle and Traffic Law prohibiting the disclosure of
any portion of any record that identifies whether the type of
driver’s license or learner’s permit a person holds meets—or does
not meet—federal standards for identification, conflicts with
federal law and is, therefore, preempted under the Supremacy

Clause of the United States Constitution;

The Green Light Law conflicts with and stands as an obstacle to
the accomplishment and execution of the purpose and objectives of
the IRCA (8 U.S.C. § 1324a) to combat the employment of illegal
aliens and is, therefore, preempted under the Supremacy Clause of

the United States Constitution;

The Green Light Law regulates a field that Congress has
determined to be within its exclusive governance and is, therefore,
preempted under the Supremacy Clause of the United States

Constitution; and

The Green Light Law is unconstitutional and unenforceable.

-15-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 16 of 26

Second Cause of Action — Injunction

67. Mr. Kearns repeats and realleges each allegation in the preceding

paragraphs.

68. As demonstrated above, Mr. Kearns will be successful on the merits of his

preemption claim.

69. Mr. Kearns will be irreparably harmed without an order permanently
enjoining Defendants from implementing and enforcing any and all unconstitutional provisions
of the Green Light Law, and from removing Mr. Kearns from office for his failure to carry out

any and all unconstitutional requirements of the Green Light Law.

70. As demonstrated above, Mr. Kearns faces a credible threat of federal

prosecution if he carries out the Green Light Law, and a credible threat of enforcement and

~ removal from office if he fails to do so.

71. The injunctive relief sought will not adversely affect the public interest.
To the contrary, granting injunctive relief serves the public interest as it removes the conflict

with federal immigration law under the Green Light Law.

72. The balance of equities and the public interest weigh in favor of

preventing the violation of federal immigration law.

73. Mr. Kearns has no adequate remedy at law.

74. Defendants will suffer no harm or prejudice from the issuance of an
injunction.

-16-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 17 of 26

WHEREFORE, Michael P. Kearns respectfully demands judgment against

Defendants for the following relief:

1) an order declaring:

a)

b)

The portions of the Green Light Law amending Section 502 of the
New York Vehicle and Traffic Law removing the requirement for
a driver’s license applicant to provide his/her Social Security
number and allowing individuals illegally in the United States to
obtain a driver’s license, conflict with federal law and are,
therefore, preempted under the Supremacy Clause of the United

States Constitution;

The portions of the Green Light Law amending Section 201 of the
New York Vehicle and Traffic Law to prohibit the disclosure (and
require the concealment) of any portion of any record of a driver’s
license applicant (for a license that does not meet federal
identification standards) absent a warrant or court order signed by
a federal judge, conflict with federal law and are, therefore,
preempted under the Supremacy Clause of the United States

Constitution;

The portions of the Green Light Law amending Section 201 of the
New York Vehicle and Traffic Law to require anyone with access
to the Department of Motor Vehicles’ records to certify that they

will not use the records for civil immigration purposes or disclose

-17-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 18 of 26

d)

them to an agency that primarily enforces immigration law unless
such disclosure is pursuant to a cooperative arrangement between
city, state, and federal agencies, conflict with federal law and are,
therefore, preempted under the Supremacy Clause of the United

States Constitution;

The portion of the Green Light Law amending Section 201 of the
New York Vehicle and Traffic Law requiring the DMV
Commissioner (or his agent) to notify within three days the
individual whose records were requested by an agency that
primarily enforces immigration law, conflicts with federal law and
is, therefore, preempted under the Supremacy Clause of the United

States Constitution;

The portion of the Green Light Law amending Section 201 of the
New York Vehicle and Traffic Law prohibiting the disclosure of
any portion of any record that identifies whether the type of
driver’s license or learner’s permit a person holds meets—or does
not meet—federal standards for identification, conflicts with
federal law and is, therefore, preempted under the Supremacy

Clause of the United States Constitution;

The Green Light Law conflicts with and stands as an obstacle to
the accomplishment and execution of the purpose and objectives of

the IRCA (8 U.S.C. § 1324a) to combat the employment of illegal

-18-
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 19 of 26

aliens and is, therefore, preempted under the Supremacy Clause of

the United States Constitution;

g) The Green Light Law regulates a field that Congress has
determined to be within its exclusive governance and is, therefore,
preempted under the Supremacy Clause of the United States
Constitution; and

h) The Green Light Law is unconstitutional and unenforceable;

2) an injunction permanently enjoining Defendants from implementing and

enforcing any and all unconstitutional provisions of the Green Light Law,

and from removing Mr. Kearns from office for his failure to carry out any

and all unconstitutional requirements of the Green Light Law; and

3) such other relief as the Court deems just and proper.

Dated: Buffalo, New York
July 8, 2019

By:

-19-

MICHAEL A. SIRAGUSA

Erie County Attorney and Attorney for
Plaintiff Michael P. Kearns in his official
capacity as Clerk of the County of Erie,
New York

s/ Thomas J. Navarro, Jr.

THOMAS J. NAVARRO, JR. ESQ.
Assistant County Attorney, of Counsel
95 Franklin Street, Suite 1635
Buffalo, NY 14202

(716) 858-2208

Email: thomas.navarro@erie.gov

 
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 20 of 26

EXHIBIT A
O~TIHA UU PWN PE

Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 21 of 26

STATE OF NEW YORK

 

1747--B

2019-2020 Regular Sessions

IN SENATE

January 16, 2019

Introduced by Sens. SEPULVEDA, BAILEY, BENJAMIN, BIAGGI, CARLUCCI,
COMRIE, GIANARIS, GOUNARDES, HARCKHAM, HOYLMAN, JACKSON, KAVANAGH,
KRUEGER, LIU, MAY, MAYER, MONTGOMERY, MYRIE, PARKER, RAMOS, RIVERA,
SALAZAR, SANDERS, SERRANO, STAVISKY -- read twice and ordered printed,
and when printed to be committed to the Committee on Transportation --
committee discharged, bill amended, ordered reprinted as amended and
recommitted to said committee -- committee discharged, bill amended,
ordered reprinted as amended and recommitted to said committee

AN ACT to amend the vehicle and traffic law, in relation to the issuance
of non-commercial drivers' licenses and learners' permits; and to
repeal certain provisions of such law relating to driver's license
applications

The People of the State of New York, represented in Senate and Assem-
bly, do enact as follows:

Section 1. This act shall be known and may be cited as the "driver's
license access and privacy act".

§ 2. Section 201 of the vehicle and traffic law is amended by adding
five new subdivisions 8, 9, 10, 11, and 12 to read as follows:

 

 

 

source of incone, status asa recipient of public ‘benefits, the customer

ide i) a On DUMDe aor alec WwW ih of Pu

   

 

  

Scr a: O nap inared

wi. of tiele ork. nine of the United Gtatea Sete: or ta} Suara aacesaans

EXPLANATION--Matter in italics (underscored) is new; matter in brackets
{-] is old law to be omitted.
LBD05648-07-9
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 22 of 26

 

 

13 ant to article III of the United States conaSibuel Gu. of wubpound for

14 ~andividual records properly issued pursuant to the criminal procedure

 

 

 

 

 
Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 23 of 26

S. 1747--B 3

limited to the specific records or information being sought pursuant to
h_ arrangemen In ition ny r r xr ir k rsu-
ant to subdivision (a) of section 2721 of title 18 of the United States

 

 
 

 
 

person or entity that orinaciiy enforces immigration law that received
1 | “I bh L1G Yereson © ST)
Such records shall be maintained in x xr

commissioner and shall be available for abe aria by the commissioner

 

 

 

§ 3. Subdivision 1 of section 502 of the vehicle and traffic law, as
amended by chapter 465 of the laws of 2012, the third undesignated para-
graph as amended by chapter 248 of the laws of 2016, is amended to read
as follows:

1. Application for license. Application for a driver's license shall
be made to the commissioner. The fee prescribed by law may be submitted
with such application. The applicant shall furnish such proof of identi-

ty, age, and fitness as may be required by the commissioner. With

respect to a non-commercial driver's license or learner's permit which

 

document issued by a Koneniar= from the applicant's Counter of citizen-

ship, or a valid foreign driver's license that includes a photo image of

he applicant and which i nexpir Yr expir for 1 han twent
four months of its date of oe ag eines pases. of = proot.

 

 

 

 

commis snes Res ee A adaiei nal ee of Tae ca y. = and age. The

commissioner may also provide that the application procedure shall
include the taking of a photo image or images of the applicant in
accordance with rules and regulations prescribed by the commissioner. In
addition, the commissioner also shall require that the applicant provide

his or her social security number land] or, in lieu thereof, with

 

learner' rmi which npe meet federal. ean ara for i entifica-

tion, an affidavit sienna: by such aueiece that they have not been

 

 

: ia I L also shall provide
space on the application : so that sa applicant May register in the New
York state organ and tissue donor registry under section forty-three
hundred ten of the public health law with the following stated on the
application in clear and conspicuous type:

"You must fill out the following section: Would you like to be added
to the Donate Life Registry? Check box for 'yes' or ‘skip this ques-
tion'."

The commissioner of health shall not maintain records of any person
who checks "skip this question". Except where the application is made in
person or electronically, failure to check a box shall not impair the
validity of an application, and failure to check "yes" or checking "skip
this question" shall not be construed to imply a wish not to donate. In
Ooa~TIHnDU FP WNP

UnunonunnP> PRP PP SCPE PP WWWWWWWwWWwnownnNny nN NNNNNNRFPKRFPPP HP RPP PE
NAOPWNRFPONWDWAAIHUFPWNHRFP OW WDAATHNHUABPWNEPDOWAAINNPWNHHPOW ATAU PWNHNHR OW

Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 24 of 26

S. 1747--B 4

the case of an applicant under eighteen years of age, checking "yes"
shall not constitute consent to make an anatomical gift or registration
in the donate life registry, except as otherwise provided pursuant to
the provisions of paragraph (b) of subdivision one of section forty-
three hundred one of the public health law. Where an applicant has
previously consented to make an anatomical gift or registered in the
donate life registry, checking "skip this question" or failing to check
a box shall not impair that consent or registration. In addition, an
applicant for a commercial driver's license who will operate a commer-
cial motor vehicle in interstate commerce shall certify that such appli-
cant meets the requirements to operate a commercial motor vehicle, as
set forth in public law 99-570, title XII, and title 49 of the code of
federal regulations, and all regulations promulgated by the United
States secretary of transportation under the hazardous materials trans-
portation act. In addition, an applicant for a commercial driver's
license shall submit a medical certificate at such intervals as required
by the federal motor carrier safety improvement act of 1999 and Part
383.71(h) of title 49 of the code of federal regulations relating to
medical certification and in a manner prescribed by the commissioner.
For purposes of this section and sections five hundred three, five
hundred ten-a, and five hundred ten-aa of this title, the terms "medical
certificate" and "medical certification" shall mean a form substantially
in compliance with the form set forth in Part 391.43(h) of title 49 of
the code of federal regulations. Upon a determination that the holder of
a commercial driver's license has made any false statement, with respect
to the application for such license, the commissioner shall revoke such
license.

§ 4. Paragraph (a) of subdivision 6 of section 502 of the vehicle and
traffic law, as amended by section 3 of part K of chapter 59 of the laws
of 2009, is amended to read as follows:

(a) A license issued pursuant to subdivision five of this section
shall be valid until the expiration date contained thereon, unless such
license is suspended, revoked or cancelled. Such license may be renewed
by submission of an application for renewal, the fee prescribed by law,
proofs of prior licensing, fitness and acceptable vision prescribed by
the commissioner, the applicant's social security number or, in lieu

thereof, with respect to an application for a non-commercial driver's

 

     

g h app an na ne nave no

been issued a social security number, and if required by the commission-
erz a photo image of the applicant in such numbers and form as the
commissioner shall prescribe. In addition, an applicant for renewal of

a license containing a hazardous material endorsement shall pass an
examination to retain such endorsement. The commissioner shall, with
respect to the renewal of a hazardous materials endorsement, comply with
the requirements imposed upon states by sections 383.141 and 1572.13 of
title 49 of the code of federal regulations. A renewal of such license
shall be issued by the commissioner upon approval of such application,
except that no such license shall be issued if its issuance would be
inconsistent with the provisions of section five hundred sixteen of this
title, and except that the commissioner may refuse to renew such license
if the applicant is the holder of a currently valid or renewable license
to drive issued by another state or foreign country unless the applicant
surrenders such license.

§ 5. Subdivision 7 of section 502 of the vehicle and traffic law is
REPEALED and two new subdivisions 7 and 8 are added to read as follows:
Oa~AIDUOPWNP

 

Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 25 of 26

 

 

 

 

 

ni xr 4 eeioe game. The commissioner shall

 

meet cederal_ standards

Bnpes ang

 

 

which do —- federal a eandaeda for "[dectifteation TT me anok
iicenses and permits may state "Not for Federal Purposes". Provided,

additional design or color indicators for both such non-commercial driv-

 

 

 

 

 

 

§ 6. Subdivisions 2 and 3 of section 508 of oc vehicle and traffic
law, as added by chapter 780 of the laws of 1972, are amended to read as
follows:
oa~w7rnamP WNP

Case 1:19-cv-00902-EAW Document1 Filed 07/08/19 Page 26 of 26

S. 1747--B 6

2. Any application required to be filed under this article shall be in
a manner and on a form or forms prescribed by the commissioner. The
applicant shall furnish all information required by statute and, except
as otherwise provided in this title, such other information as the
commissioner shall deem appropriate.

3. License record. The commissioner shall keep a record of every
license issued which record shall be open to public inspection during
reasonable business hours. Provided. however, that the following infor-
a ver contained within the record of non-commercial drivers'

2 : shall not be open to public inspection:
the photo inage, social security RuRaKs client identification Ree,

 

ame address eLlepbhone IMO er e fo s
siace of employment, echool or educational inetitetion attended, scuks
Bega Ae ARR Ba eee of public benefits, the an mer iden-

 

 

meet federal standards for identific tion or do not m £ ral stand-
ards for identification. Neither the commissioner nor his agent shall be
required to allow the inspection of an application, or to furnish a copy
thereof, or information therefrom, until a license has been issued ther-
eon.

§ 7. Any system or method established by the commissioner of motor
vehicles to determine eligibility for a non-commercial driver's license
or learner's permit which does not meet federal standards for identifi-
cation shall not be structured in a manner that substantially disadvan-
tages or denies such licenses or permits to applicants who do not have
social security numbers or who use documents issued by a foreign govern-
Ment to prove age or identity.

§ 8. This act shall take effect on the one hundred eightieth day after
it shall have become a law. Effective immediately, the addition, amend-
ment and/or repeal of any rule or regulation necessary for the implemen-
tation of this act on its effective date are authorized to be made and
completed on or before such date.
